Citation Nr: 0925296	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-34 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a computer under Chapter 31.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
 
INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 administrative decision of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Employment Division (VR&E) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans' Law Judge 
in May 2009 and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  Achievement of a vocational goal is not currently 
reasonably feasible for the Veteran.

2.  A computer is not vital to improve the Veteran's 
independence in daily living.  


CONCLUSION OF LAW

The criteria for entitlement to a computer pursuant to 
Chapter 31 have not been met.  38 U.S.C.A. §§ 3104, 3109, 
3120 (West 2002); 38 C.F.R. §§ 21.76(a)(2), 21.160, 21.162 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent statutory authority, found at 38 U.S.C.A. § 
3120, provides that the Secretary may conduct programs of 
independent living services for severely handicapped persons.  
38 U.S.C.A. § 3120(a).  The Secretary may provide a program 
of independent living services and assistance under this 
section only to a veteran who has a serious employment 
handicap resulting in substantial part from a service-
connected disability and it has been determined that the 
achievement of a vocational goal is not currently feasible 
for the veteran.  38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and non-service connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
38 C.F.R. § 21.160(a).

The term independence in daily living means the ability of a 
veteran to live and function within the veteran's family or 
community without the services of others or with a reduced 
level of the services of others.  38 C.F.R. § 21.160(b).

Independent living services may be furnished: (1) as part of 
a program to achieve rehabilitation to the point of 
employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance from others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  38 C.F.R. § 21.160(c).

The services which may be authorized as part of an individual 
independent living program (IILP) include: (1) any 
appropriate service which may be authorized for a vocational 
rehabilitation program as that term is defined in Section 
21.35(i) except for a course of education or training as 
described in Section 21.120; and (2) independent living 
services offered by approved independent living centers and 
programs which are determined to be necessary to carry out 
the veteran's plan including: (i) evaluation of independent 
living potential; (ii) training in independent skills; (iii) 
attendant care; (iv) health maintenance programs; and (v) 
identifying appropriate housing accommodations.  38 C.F.R. § 
21.160(d)

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved and the gains made can reasonably be expected 
to continue following completion of the program; (3) all 
steps required by Sections 21.90 and 21.92 of this part for 
the development and preparation of an IILP have been 
completed; and (4) the VR&E Officer concurs in the IILP.  38 
C.F.R. § 21.162(a).

The Veteran is currently service connected for PTSD, rated as 
100 percent disabling; type II diabetes mellitus, rated as 20 
percent disabling; peripheral neuropathy of the left and 
right lower extremities, each rated as 10 percent disabling; 
malaria, currently assigned a non-compensable rating; and a 
right foot scar, currently assigned a non-compensable rating.  
The Veteran also suffers from a number of non-service 
connected disabilities, including hypertension, 
hyperlipidemia, GERD, and hearing loss.  

The Veteran has several times attempted to obtain Independent 
Living Services.  His most recent claim was in October 2005.  
The Veteran has requested that VA provide him with a laptop 
computer so that he can communicate electronically with 
others, including fellow veterans suffering from PTSD; type 
out what he wants to say because he has difficulty 
communicating face-to-face; perform research; transfer videos 
onto DVDs; and use online global positioning software when he 
travels.  

Of record is an April 2005 letter from a licensed clinical 
social worker, D.H., who opines that the Veteran's quality of 
life would be enhanced if he received a computer.  

In this regard, the question of whether the Veteran's life 
would be enhanced if he received a computer is not in 
dispute.  This question is whether VA may provide him one 
under the law. 

A November 2005 eligibility assessment noted that the 
Veteran's treating psychiatrist had previously indicated that 
the Veteran did not need independent living service, but had 
stated in June 2005 that the Veteran's quality of life would 
benefit from having a computer and taking computer classes.  
The vocational rehabilitation counselor assessing the 
Veteran, P.S., concluded that the he was very independent and 
that he was able to manage all his activities of daily living 
without assistance, although he had some difficulty in 
communicating and interacting with others.  She noted that 
the Veteran collected junk which he then repaired and that he 
worked on remodeling his home.  It also noted that there was 
a desktop computer in the Veteran's home, although the 
Veteran asserted that his wife would not let him use it.  
P.S. concluded that it was not feasible for the Veteran to 
pursue competitive employment due to the severity of his 
disabilities and made a preliminary finding that a laptop 
computer was something the Veteran wanted, but did not need 
to live independently.  

In a January 2006 counseling note, P.S. expressed concern 
that the Veteran would use a laptop to further isolate 
himself or for inappropriate purposes.  

In a June 2006 independent living assessment, P.S. again 
concluded that a vocational goal was not currently feasible 
for the Veteran, but that he was able to perform all his 
activities of daily living.  While he reported that he needed 
encouragement from his wife to bathe and that his wife 
handled the money, cleaned the house, and cooked, he also 
admitted that he was able to do all those activities 
independently, but simply chooses not to.  The Veteran 
reported that he has difficulty sleeping and that he is 
unable to participate in vigorous activities.  He also 
reported poor memory and concentration.  The Veteran stated 
that he has some difficulty with the following activities, 
although he is able perform to them: errands such as 
shopping, visiting friends and relatives, participating in 
community activities, taking care of other people, bending, 
stooping, and lifting.  He is able to independently get in 
and out of a bed or chair, walk, climb stairs, work around 
the house, drive a car, participate in recreational 
activities, write, take medication, use the telephone, use 
the toilet, get in and out of his residence, and control his 
environment.  The Veteran also described engaging in a number 
of recreational activities, including fixing broken 
electronic items, traveling frequently with his wife, 
volunteering with the Color Guard, attending the Social 
Military Reunion, and remodeling his and his son's homes.  

While the Veteran admitted that his wife had a desktop 
computer, he asserted that she did not allow him to use it.  
The Board notes that in his substantive appeal, the Veteran 
asserted that his wife's computer was broken and it is not 
clear whether she has since replaced this computer or not.  
Based on these findings, P.S. concluded that the Veteran did 
not need Independent Living Services.  

VA treatment show that the Veteran has for many years 
attended outpatient group therapy to assist in coping with 
his PTSD symptoms, although the Veteran reported at his May 
2009 hearing that this therapy group has recently been 
discontinued by VA.  He expressed a desire to keep in touch 
with the other veterans from this therapy group and believed 
that a laptop would assist him.  

The Veteran's spouse testified at the May 2009 hearing that 
the Veteran is able to perform daily living activities, but 
that she prepares his meals for him and has to remind him to 
bathe and brush his teeth.  She reported a big change in the 
Veteran since his group therapy was discontinued and felt 
that a laptop might help the Veteran keep in touch with 
former group member since he does not like to talk on the 
phone and might allow the Veteran to become more engaged with 
the world.  

Having carefully considered the above evidence, the Board 
finds that neither the Veteran's treatment records nor the 
report of the vocational rehabilitation counselor in any way 
indicate that a laptop computer is necessary to assist the 
Veteran in functioning independently or in the community.  In 
contrast, the weight of the evidence shows that the Veteran 
already has achieved substantial functioning in the 
community, relative to his level of disability.  He clearly 
has social contacts, as well as recreational outlets, such as 
fixing broken electrical items, traveling with his wife, and 
volunteering in the community.  The June  2006 independent 
living assessment report reflects that despite the Veteran's 
physical and mental disabilities, he is capable of performing 
self-care skills and activities of daily living 
independently, even if he does not always choose to do so, 
and can leave his home independently when needed to run 
errands and attend his medical appointments, all providing 
evidence against this claim.  

The Veteran has not disputed this.  Rather, he contends that 
his quality of life would be enriched if he was able to 
communicate via computer (in addition to in person and via 
the telephone).  Although this additional outlet could be 
beneficial to the Veteran, there is nothing in the record 
which indicates that a laptop computer is necessary.  While 
the Veteran's social worker and psychiatrist have suggested 
that a computer would enhance the quality of the Veteran's 
life, neither has suggested that the Veteran needs this item 
to function.  Specifically, a computer is not necessary to 
help him become reasonably feasible for a vocational 
rehabilitation program or for an extended evaluation, nor can 
it be used as incidental to a program of employment services.  
Additionally, the requested equipment is not required to 
allow the Veteran to achieve independent living (the Veteran 
can use a phone).

VA has wide discretion in the types of equipment and services 
to be approved.  However, as noted by VA's Office of General 
Counsel, in making a determination for approving such a 
service, "[t]he operative word....is 'necessary', that is, 
the services provided must be vital to achieving the 
[independent living] goal, not merely desirable or helpful."  
See VAOPGCPREC 6-2001.

While clear such a device would be helpful to the Veteran, 
that is not the issue.  Based upon the totality of the 
evidence, it is clear that the requested equipment is 
desirable rather than vital.  Therefore, although the 
requested equipment would be desirable, it does not meet the 
"necessity" standard set out in the regulation.  See 38 
C.F.R. § 21.60; see also VAOPGCPREC 6-2001

The Board is cognizant of the severity of the Veteran's 
disabilities which were incurred during his honorable period 
of service.  However, because the record demonstrates that 
computer usage is desirable as opposed to necessary, the 
Board must find that it is not vital to achieving the goals 
of an Individual Independent Living Program.  For this 
reason, the Veteran's request for entitlement to a laptop 
computer under Chapter 31 is denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to certain cases, pointing out that the 
statute at issue was not found in Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. 
Principi, 16 Vet. App. 132 (2002).  As the statute at issue 
in this matter is not found in Chapter 51, but rather in 
Chapter 31, the VCAA is inapplicable.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


